

114 S2696 IS: Protect Small Business Jobs Act of 2016
U.S. Senate
2016-03-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS2d SessionS. 2696IN THE SENATE OF THE UNITED STATESMarch 16, 2016Mr. Paul introduced the following bill; which was read twice and referred to the Committee on Homeland Security and Governmental AffairsA BILLTo provide small businesses with a grace period for a regulatory violation, and for other purposes.
	
 1.Short titleThis Act may be cited as the Protect Small Business Jobs Act of 2016.
		2.In
 generalSection 558 of title 5, United States Code, is amended by adding at the end the following:
			
 (d)Before any enforcement action is taken on a sanction on a business for a violation of a rule or pursuant to an adjudication, and subject to subsections (e) and (f), an agency shall—
 (1)not later than 10 business days after the date on which the agency determines that the sanction may be imposed on the business, provide notice to the business that, if the business is a small business, the small business may be subject to a sanction at the end of the grace period described in paragraph (3);
 (2)delay any further action relating to the sanction until the end of the 15-calendar day period beginning on the date on which the agency provides notice under paragraph (1);
 (3)for a small business— (A)delay any further action relating to the sanction until not earlier than the end of the 6-month period beginning on the date on which the agency provides notice under paragraph (1); and
 (B)upon application by the small business demonstrating reasonable efforts made in good faith to remedy the violation or other conduct giving rise to the sanction, extend the period under subparagraph (A) by 3 months;
 (4)after the end of the period described in paragraph (3), redetermine whether, as of the day after the end of the period, the small business would still be subject to the sanction; and
 (5)if the agency determines under paragraph (4) that the small business would not be subject to the sanction, waive the sanction.
 (e)If an agency provides notice described in subsection (d)(1) to a business on or after the date that is 11 business days after the date on which the agency determines that a sanction may be imposed on the business—
 (1)if the agency determines that the same sanction may have been imposed on the business 10 business days before the date of the notice, the agency shall take further action in accordance with subsection (d); and
 (2)if the agency determines that the same sanction could not have been imposed on the business 10 business days before the date of the notice, the agency shall waive the sanction and take no further action relating to imposition of the sanction.
 (f)The period during which further action is delayed under subsection (d)—
 (1)shall apply to a business only 1 time in relation to any single rule; (2)until the end of such period, as determined in accordance with subsection (d), shall apply to action by the agency relating to any subsequent violation of the same rule; and
 (3)shall not apply to a violation that puts any person in imminent danger, within the meaning given that term under section 13 of the Occupational Safety and Health Act (29 U.S.C. 662).
 (g)Nothing in subsection (d) shall be construed to prevent a small business from appealing any sanction imposed in accordance with the procedures of the agency, or from seeking review under chapter 7.
 (h)Any sanction imposed by an agency on a small business for any violation of a rule or pursuant to an adjudication, absent proof of written notice of the sanction and the date on which the agency determined that a sanction may be imposed, or in violation of subsection (d)(3), shall have no force or effect.
 (i)Each agency shall submit to the Ombudsman an annual report on the implementation of subsection (d), including a discussion of the deferral of action relating to and waiver of sanctions on small businesses.
 (j)The Ombudsman shall include in the annual report to Congress required under section 30(b)(2)(C) of the Small Business Act (15 U.S.C. 657(b)(2)(C)) the agency reports described by subsection (i) and a summary of the findings.
 (k)For purposes of this section—
 (1)the term consumer price index means the consumer price index for all urban consumers published by the Department of Labor;
 (2)the term CPI adjusted gross receipts means the amount of gross receipts, divided by the consumer price index for calendar year 2013, and multiplied by the consumer price index for the preceding calendar year, rounded to the nearest multiple of $100,000 (or, if midway between multiples of $100,000, to the next higher multiple of $100,000);
 (3)the term Ombudsman has the same meaning given such term in section 30(a) of the Small Business Act (15 U.S.C. 657(a)); and
 (4)term small business means any sole proprietorship, partnership, corporation, limited liability company, or other business entity, that—
 (A)had less than $10,000,000 in gross receipts in the preceding calendar year;
 (B)is a small business concern (as defined in section 3(a) of the Small Business Act (15 U.S.C. 632(a)));
 (C)employed fewer than 200 individuals in the preceding calendar year; or
 (D)had CPI adjusted gross receipts of less than $10,000,000 in the preceding calendar year..